DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida et al. (U.S. 20140285587 A1).

	Kida et al. discloses, with regards to claim:
	1. A recording device (fig. 2) comprising: 
an ejection head (60) configured to perform recording by ejecting ink onto a recording medium; 
an ink flow path (51) that couples a liquid reservoir (70) to the ejection head (60) such that the ink stored in the liquid reservoir is supplied to the ejection head; 

a deaerator (102) provided in the ink flow path; 
a vacuum level adjustment mechanism (101) configured to adjust a vacuum level in the deaerator; and 
a control portion (fig. 1) that controls the vacuum level adjustment mechanism to adjust the vacuum level in the deaerator in accordance with a status of an operation to be executed ([0039], [0099], when the printer is turned on the pump 101 is turned on and the pressure is set to a predetermined value). 

2. The recording device according to claim 1, wherein the control portion adjusts the vacuum level in the deaerator such that the vacuum level when the ejection head is filled with the ink is higher than the vacuum level when the ejection head is in a standby state in which the ink is not ejected (when the printing device is turned off, it is in standby state and the vacuum is not applied). 
3. The recording device according to claim 1, wherein the control portion adjusts the vacuum level in the deaerator such that an upper limit value of the vacuum level when the ejection head is in a standby state in which the ink is not ejected is lower than an upper limit value of the vacuum level when the ejection head performs recording on the recording medium (see above). 
7. A maintenance method for a recording device that includes an ejection head (60) configured to perform recording by ejecting ink onto a recording medium, an ink 
performing adjustment such that a vacuum level in the deaerator when the ejection head is filled with the ink is higher than the vacuum level in the deaerator when the ejection head is in a standby state in which the ink is not ejected ([0039], [0099], when the printer is turned on the pump 101 is turned on and the pressure is set to a predetermined value).
8. The maintenance method for a recording device according to claim 7, wherein the vacuum level in the deaerator is adjusted such that an upper limit value of the vacuum level when the ejection head is in a standby state in which the ink is not ejected is lower than an upper limit value of the vacuum level when the ejection head performs recording on the recording medium (when the printing device is turned off, it is in standby state and the vacuum is not applied). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. in view of Profaca et al. (U.S. 20170313097 A1).
	Kida et al. discloses, with regards to claim:
4. The recording device according to claim 1, further comprising: 
an ink circulation path (80) that couples the ejection head (60) to the liquid reservoir (70) such that the ink supplied to the ejection head is returned to the liquid reservoir;
wherein the deaerator (102) is provided at a position between the feeding pump (82) and the ejection head (60). 
	Kida et al. does not disclose, with regards to claim:
4. The recording device according to claim 1, further comprising: 
a filter unit exchangeably provided in the ink flow path, and the filter unit is provided at a position between the deaerator and the ejection head, in the ink flow path. 
However, Profaca et al. discloses a filter (fig. 2) provided just prior to the ejection head.
. 

    PNG
    media_image1.png
    400
    635
    media_image1.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. in view of Sato et al. (JP 201761091) and Profaca et al.
Kida et al. does not disclose, with regards to claim:
5. The recording device according to claim 1, wherein the feeding pump is a displacement pump that configures a part of the ink flow path and feeds the ink by changing a volume in a pump chamber, at least a part of which is formed of a flexible member, and a damper unit that configures a part of the ink flow path and has a wall, a 
However, Sato et al. discloses a displacement pump that configures a part of the ink flow path and feeds the ink by changing a volume in a pump chamber, at least a part of which is formed of a flexible member, and a damper unit that configures a part of the ink flow path and has a wall, a part of which is formed of a flexible film.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the displacement pump of Sato et al. into Kida et al. for the purpose of supplying a pressurizing force to feed the ink which can be set by a biasing member. 
Profaca et al. discloses a damper unit provided between the feeding pump and the ejection head (compliance, fig. 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a damper unit in the ink flow path with a wall formed of a flexible film at a position between the feeding pump and the head for the purpose of damping pressure fluctuations caused by the driving of the pump. 

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896